IN re Charlotte D. Oliver
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-321-CV

IN RE CHARLOTTE D. OLIVER

 

Original Proceeding
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Relator, Charlotte D. Oliver, seeks a writ of mandamus compelling Respondent, the
Honorable Alan Mayfield, Judge of the 74th District Court of McLennan County, to grant her
motion to transfer venue of a suit to modify the child support provisions of a divorce decree.  Her
motion to transfer venue, admittedly filed before her motion to modify, is based on her daughterâs
residency in Brazos County for more than six months.  A supplemental document related to the
desired transfer was filed some sixty-eight days after the Petition to Modify was filed.  Real Party
in Interest, Gary Oliver, contends transfer of venue to Brazos County is not mandatory because
Charlotte filed her motion to transfer venue prior to filing her motion to modify.  We disagree. 
See Tex. Fam. Code Ann. Â§ 155.201(b) (Vernon 2002).  Accordingly, we conditionally grant
the requested writ of mandamus.  The writ will issue if the Respondent fails to advise this Court
within ten days of the date of this opinion that he has granted the motion to transfer venue.


Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â BILL VANCE
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice

Before Chief Justice Gray,
Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Judge McGregor (Sitting by Assignment)

Writ conditionally granted
Order issued and filed December 19, 2003

Court a letter
certifying counsels compliance with Texas Rule of Appellate Procedure 48.4.Â  Tex. R. App. P. 48.4; see In
re Schulman, 252 S.W.3d at 409 n. 22. 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Before
Chief Justice Gray,
Â Â Â Â Â Â Â Â Â Â Â  Justice
Davis, and
Â Â Â Â Â Â Â Â Â Â Â  Justice
Scoggins
Affirmed
Opinion
delivered and filed August 3, 2011
Do
not publish
[CR25]